UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-18676 Commercial National Financial Corporation (Exact name of registrant as specified in its charter) 900 Ligonier Street Latrobe, Pa 15650 (724) 539-3501 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports:* Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ * Commercial National Financial Corporation is a bank holding company. It is relying on Exchange Act Section12(g)(4) to terminate its duty to file reports with respect to theabove-referenced common stock. Approximate number of holders of record as of the certification or notice date:849 Pursuant to the requirements of the Securities Exchange Act of 1934, Commercial National Financial Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July09, 2012 By: /s/Gregg E. Hunter Gregg E. Hunter President and Chief Executive Officer
